HCI VIOCARE NOTICE OF STOCK AWARD BRIAN MAGUIRE of 19 Burnbrae Avenue, Bearsden, Glasgow G61 3ER38, Scotland, you have been granted a stock award of the Common Stock (the “Common Stock”) of HCI Viocare as follows: Grant number: Date of Grant: March 22, 2017 Vesting Commencement Date: See vesting schedule below Total Number of Award Shares Granted: Term/Expiration Date: N/A VESTING SCHEDULE:This Award may be issued, in whole or in part, in accordance with the following schedule: · Fully vested on grant date
